Citation Nr: 0405246	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-10 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include a bipolar disorder, an obsessive-
compulsive disorder, an anxiety disorder, depression, and 
agoraphobia.  

2.  Entitlement to service connection for a genitourinary 
disorder, to include frequent urination.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1992 to 
July 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office located 
in No. Little Rock, Arkansas (RO).               

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

In the instant case, the appellant contends that he currently 
has depression, agoraphobia, and bipolar, obsessive 
compulsive, and anxiety disorders, and that these psychiatric 
disabilities were incurred in or aggravated by his period of 
active military service.  The appellant further contends that 
he currently experiences frequent urination, and that this 
genitourinary disorder is related to his period of active 
military service.  In the alternative, the appellant 
maintains that his genitourinary disorder is secondary to his 
psychiatric disorders, specifically his anxiety disorder, and 
that it is also secondary to medication prescribed for his 
psychiatric disabilities.   

The appellant's service medical records include a 
consultation report, dated in July 1992, which shows that at 
that time, he underwent a psychiatric evaluation.  According 
to the report, the appellant denied any past history of 
severe academic or disciplinary problems, or psychological or 
emotional problems, and he stated that he did not have any 
particular problems establishing and maintaining friendships.  
Upon mental status evaluation, the appellant was alert, well 
oriented, and in no emotional distress.  The appellant's mood 
was euthymic, with a congruent affect.  Speech was clear, 
coherent, and reflected average intellectual functioning.  
Thought content revealed no present evidence of delusions, 
hallucinations, gross psychotic features, or phobias.  
Judgment and insight were good.  The appellant denied current 
suicidal or homicidal ideations.  The diagnosis was that 
there was no psychiatric diagnosis, and the appellant was 
found psychologically fit for full duty.  

The appellant's service medical records also include a 
narrative summary from the Naval Alcohol Rehabilitation 
Center in Pearl Harbor, Hawaii.  The summary reflects that 
the appellant was hospitalized from April to May 1994 for 
alcohol dependence.  Upon admission, it was noted that the 
appellant had the following symptoms for alcohol dependence: 
loss of control, failed control attempts, extended time 
drinking/recovering from effects of alcohol, frequent 
intoxication or withdrawal interfering with responsibilities 
or safety, lifestyle change due to alcohol use, and the 
continued use despite knowledge of a problem.  It was noted 
that according to the appellant, he had an eight-year history 
of heavy alcohol use, beginning at age 14 and continuing to 
the present.  The appellant stated that when he was 18 years 
old, he was charged with driving under the influence (DUI) 
and arrested for underage drinking.  Upon mental status 
evaluation, the appellant was oriented to person, place, 
time, and situation.  His mood was reported as euthymic.  The 
examiner stated that there was no evidence of a mood 
disorder, and there was no evidence of psychosis.  No 
abnormalities in language or speech were noted, and the 
appellant denied suicidal and homicidal ideations.  Upon the 
appellant's discharge, the diagnosis was alcohol dependence.  
It was recommended that the appellant continue to attend and 
participate in at least three Alcoholics Anonymous meetings 
per week.  

According to the appellant's service medical records, the 
appellant was treated on numerous occasions for complaints of 
frequent urination and irritative voiding.  The records show 
that in August 1993, the appellant sought treatment for 
complaints of frequent urination.  At that time, the 
appellant stated that his symptoms had gotten worse over the 
past six months.  The appellant indicated that he had had 
bladder/ureter surgery as a child.  Following the physical 
examination, the assessment was prostatitis, unspecified.  
The records also reflect that in October 1994, the appellant 
was treated after complaining of increased frequency and 
urgency of urination over the last year.  At that time, it 
was noted that the appellant was status post-urethral surgery 
as a child.  The appellant underwent a cystoscopy which was 
reported to show normal urethra prostatic fossa and bladder 
neck.  The assessment was voiding dysfunction, without 
obstruction, and questionable prostatitis.  The records 
further reflect that in July 1995, the appellant was treated 
for a history of painful urinary frequency and urgency.  At 
that time, the examiner noted that the appellant had 
undergone urologic surgery at approximately age three, which 
was most likely a urethral stricture repair.  According to 
the examiner, no records were available.  The assessment was 
probable urethral strictures.  In July 1995, the appellant 
underwent a cystoscopy.  The cystoscopy was reported to be 
normal.  In December 1995, the appellant was diagnosed with 
irritative voiding and given medication to help alleviate his 
symptoms.   

In March 1996, the appellant underwent a separation 
examination.  At that time, in response to the question as to 
whether the appellant had ever had or if he currently had 
frequent or painful urination, the appellant responded 
"yes."  The examining physician noted that the appellant 
had been "worked up" regarding his complaints of frequent 
or painful urination, but that there had been "no 
diagnosis."  According to the examiner, the appellant's 
complaints of frequent or painful urination were "NCD [not 
considered disabling]."  The appellant's genitourinary 
system was clinically evaluated as "normal."  The appellant 
was also clinically evaluated as "normal" for psychiatric 
purposes.  

A private medical statement from J.S.S., M.D., dated in 
August 1996, shows that at that time, Dr. S. stated that the 
appellant had been recently treated after complaining of 
frequency, urgency, and nocturia for the last two years.  Dr. 
S. indicated that he had reviewed the appellant's chart from 
when he was in the service.  According to Dr. S., the 
appellant had a cystoscopy, urine flow study, and a serum 
creatinine, and all of those were "within normal."  Dr. S. 
noted that the appellant had had a meatotomy at the age of 
three, and that he had been doing well until the last two 
years.  Dr. S. reported that he was going to initially treat 
the appellant with medication.  


A private medical statement from J.M.S., M.D., dated in 
August 2002, shows that at that time, Dr. S. stated that he 
was treating the appellant for bipolar and obsessive 
compulsive disorders, which were chronic life-long 
conditions.  Dr. S. indicated that the appellant was first 
diagnosed with those mental disorders in October 1999, and 
that the appellant had become his patient in February 2000.  
According to Dr. S., due to the appellant's psychiatric 
disabilities, the appellant suffered from fear, depression, 
and anxiety.  Dr. S. reported that bipolar, obsessive 
compulsive, and anxiety disorders did not just "happen over 
night."  It was Dr. S.'s opinion that the fear, stress, 
anxiety, consistent sleep deprivation, and having to live on-
board a ship in a "berthing with up to 90 other people," 
all pushed the appellant "over the edge," and that the 
appellant's experience in the Navy triggered his condition, 
or at least made it significantly worse.  According to Dr. 
S., "people" with the appellant's medical condition often 
experienced the urgency to self-medicate.  Dr. S. noted that 
the appellant's service medical records showed that he had 
suffered from a growing dependency on alcohol during service, 
and had voluntarily attended and completed an in-house 
treatment program.  Dr. S. indicated that the appellant's 
service medical records also revealed that the appellant was 
treated consistently for a frequent urination problem, which 
led him to believe that the appellant was suffering from an 
over-active bladder brought on by his anxiety disorder.  
Thus, Dr. S. concluded that it was his professional opinion 
that the stress of military life triggered the appellant's 
mental condition.            

A prior medical statement from Dr. J.M.S., dated in April 
2001, shows that at that time, Dr. S. noted that he was 
currently treating the appellant for a chronic, life-long 
condition that required him to take medications on a regular 
basis.  According to Dr. S., a possible side affect of the 
medication was an increase in urination, as well as an 
increased thirst, dry mouth, and need for water.  

A private medical statement from K.C., Ph.D., dated in August 
2002, shows that at that time, Dr. C. indicated that the 
appellant had been recently seen in his office.  Dr. C. 
stated that the appellant had a long history of bipolar-type 
II disorder, and that he also had a diagnosis of obsessive-
compulsive disorder.  In addition, Dr. C. noted that the 
appellant had recently reported that he was feeling 
agoraphobic.  According to Dr. C., the usual onset of bipolar 
disorder was in early adulthood.  Dr. C. reported that it 
seemed conceivable that while the appellant was in the Navy, 
the sleep depravation and stress of his work exacerbated his 
mood disorder.  Dr. C. opined that additionally, when the 
appellant was in the military, he tried to self-medicate with 
alcohol, and developed an alcohol problem for which he was 
treated.  In summary, Dr. C. indicated that the appellant had 
bipolar-type II disorder, with strong obsessive-compulsive 
tendencies.  According to Dr. C., the appellant's anxiety was 
severe.  Dr. C. further noted that it was conceivable that 
the stress of the appellant's military career had a 
detrimental effect on his mood disorder.       

A private medical statement from D.B., M.D., dated in October 
2002, shows that at that time, Dr. B. indicated that the 
appellant had been diagnosed with an overactive bladder which 
could possibly cause him to have frequent urination 
throughout the day.  According to Dr. B., the appellant was 
stable on medication.  

In January 2003, the appellant underwent a VA genitourinary 
examination.  At that time, the examining physician stated 
that the appellant had a long history of frequent voiding.  
According to the examiner, the appellant had nocturia, 
increased daytime frequency without dysuria or hematuria.  
The examiner indicated that the appellant had had multiple 
evaluations of his water channel, with cytoscopy, that had 
all proved to be normal.  In addition, a recent digital 
rectal examination showed a normal prostate.  The examiner 
noted that the appellant had a small capacity bladder, with 
normal pressures and normal sensation.  The examiner reported 
that it did not appear that the appellant had an unstable 
bladder.  It was noted that the appellant was on multiple 
medications that caused dry mouth, and that there was no 
doubt that the appellant probably had to drink a fair number 
of fluids to be comfortable.  Following the physical 
examination, the examiner opined that the appellant had 
bladder manifestations of his overall anxiety disorder.  The 
examiner opined that some of the appellant's frequency was 
associated with his medications.  In summary, the examiner 
concluded that the appellant had a bladder dysfunction that 
was related to his anxiety disorder in part, as well as being 
a byproduct of medication and small capacity bladder.         

A VA psychiatric examination was conducted in January 2003.  
At that time, the examining physician noted that the 
appellant's claims file was not available for review at the 
time of the examination.  Following the mental status 
evaluation, the diagnoses were bipolar II disorder, 
obsessive-compulsive disorder, and agoraphobia without 
history of panic disorder.  A Global Assessment of 
Functioning score of 38 was assigned.  

As stated above, in the appellant's January 2003 VA 
psychiatric examination, the examiner reported that the 
appellant's claims file was not available for review at the 
time of the examination.  Thus, the Board notes that the 
examiner was unable to review the evidence of record and 
address the specific matter under consideration, which is 
whether any currently diagnosed psychiatric disorder had its 
onset during the appellant's period of active military 
service.  In addition, the Board further observes that in 
regard to the appellant's VA genitourinary examination, the 
examiner opined that the appellant had a bladder dysfunction 
that was related to his anxiety disorder in part, as well as 
being a byproduct of medication and small capacity bladder.  
Nevertheless, the examiner did not address whether the 
appellant's current genitourinary disorder, to include 
frequent urination, was related to his period of active 
military service, specifically to his in-service treatment 
for prostatitis, voiding dysfunction, and irritative voiding.  
Therefore, in light of the above, the Board is of the opinion 
that VA examinations, as specified in greater detail below, 
should be performed in order to determine the nature and 
etiology of any psychiatric disability and/or genitourinary 
disorder.  

At a personal hearing before the Board in November 2003, the 
appellant testified that he was receiving disability benefits 
from the Social Security Administration (SSA).  However, the 
SSA award decision is not part of the record.  In order to 
ensure that the appellant's claims are adjudicated on the 
basis of a complete evidentiary record, the SSA award letter 
and related evidence should be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA), notice and 
duty to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claims and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
bipolar, obsessive compulsive, and 
anxiety disorders, depression, 
agoraphobia, and/or a genitourinary 
disorder, to include frequent urination, 
at any time following military service.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to specifically 
include the SSA award determination 
letter, and any medical records upon 
which the SSA decision was based.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant and his representative must 
then be given an opportunity to respond.

2.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded the following 
examinations:

(A) A comprehensive VA examination by a 
psychiatrist to determine the nature and 
etiology of any psychiatric disorder 
found.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
appellant's service medical records, 
which include a July 1992 consultation 
report, and also show that the appellant 
was hospitalized from April to May 1994 
for alcohol dependence.  The examiner is 
also requested to specifically review the 
private medical statements from Dr. 
J.M.S., and Dr. K.C., both dated in 
August 2002.  In the August 2002 
statements, Drs. S. and C. opine that the 
appellant currently has bipolar, 
obsessive compulsive, and anxiety 
disorders, and that the appellant's 
period of active military service 
triggered the onset of his psychiatric 
disabilities.  Drs. S. and C. further 
opine that while the appellant was in the 
military, he tried to self-medicate with 
alcohol, and developed an alcohol problem 
for which he was treated.  

All indicated tests and studies should be 
performed, to include psychological 
testing if deemed necessary by the 
examiner.  After a review of the 
examination findings and the entire 
evidence of record, the examiner should 
render an opinion as to whether the 
appellant currently has a psychiatric 
disorder(s), to specifically include a 
bipolar disorder, an obsessive-compulsive 
disorder, an anxiety disorder, 
depression, and/or agoraphobia.  If the 
examiner diagnoses any psychiatric 
disorder, an opinion must be provided as 
to whether any currently diagnosed 
psychiatric disorder had its onset during 
the appellant's period of active military 
service, or within one year of his 
discharge.  It is requested that the 
examiner specifically address the 
significance of the appellant's in-
service hospitalization from April to May 
1994 for alcohol dependence.  If no 
psychiatric disability is found, or no 
link to military service is found, such 
findings and conclusions should be 
affirmatively stated and a complete 
rationale for any opinion expressed 
should be included in the examination 
report.  If the requested opinions cannot 
be provided without resort to 
speculation, the examination report 
should so state.  The report prepared 
should be typed.  

(B) A comprehensive VA genitourinary 
examination to determine the nature and 
etiology of any genitourinary disorder 
found, to include frequent urination.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
appellant's service medical records which 
show intermittent treatment for 
complaints of frequent urination and 
irritative voiding, and reflect diagnoses 
of prostatitis, voiding dysfunction, and 
irritative voiding.  The examiner is also 
requested to specifically review the 
private medical statement from J.M.S., 
M.D., dated in April 2001, the additional 
private medical statement from Dr. 
J.M.S., dated in August 2002, the private 
medical statement from Dr. D.B., dated in 
October 2002, and the appellant's January 
2003 VA genitourinary examination report.  
All necessary special studies or tests 
are to be accomplished.  After a review 
of the examination findings and the 
entire evidence of record, the examiner 
must render an opinion as to whether any 
currently diagnosed genitourinary 
disorder, to include frequent urination, 
is related to the appellant's period of 
active military service, to include his 
in-service treatment for complaints of 
frequent urination and irritative 
voiding, and in-service diagnoses of 
prostatitis, voiding dysfunction, and 
irritative voiding.  In the alternative, 
the examiner must provide an opinion as 
to whether any currently diagnosed 
genitourinary disorder, to include 
frequent urination, was either caused or 
made worse by any diagnosed psychiatric 
disorder, to specifically include any 
anxiety disorder found.  The examiner 
must also render an opinion as to whether 
any currently diagnosed genitourinary 
disorder, to include frequent urination, 
was either caused or made worse by the 
medication prescribed for the appellant's 
psychiatric disabilities.  If no 
disability is found, or no link to 
military service is found, such findings 
and conclusions should be affirmatively 
stated and a complete rationale for any 
opinion expressed should be included in 
the examination report.  If the requested 
opinions cannot be provided without 
resort to speculation, the examination 
report should so state.  The report 
prepared should be typed.      

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination reports address all actions 
requested.  If they do not, they must be 
returned to the examiner(s) for 
corrective action.

5.  The RO should then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim 
to the appellant's satisfaction, the RO 
should provide the appellant and his 
representative a supplemental statement 
of the case and an appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to this Board for appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




